Citation Nr: 0835789	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
perforated eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was before the Board three times previously when 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, in addition to the issue of 
entitlement to serice connection for residuals of a 
perforated eardrum were remanded for additional development.  
Service connection for bilateral hearing loss and tinnitus 
was granted in a July 2007 RO decision.

The appellant presented testimony at a Video Conference 
hearing chaired by the undersigned Acting Veterans Law Judge 
in July 2008.  A transcript of the hearing is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

The veteran contends that his perforated eardrum was 
aggravated due to exposure to excessive noise while working 
on naval vessels during service.

The service medical records reveal a pre-existing ear 
condition.  At his September 1963 enlistment examination the 
veteran reported treatment for "ear trouble," and an 
October 1963 medical report included "running ear" at age 
15 and a punctured eardrum among the defects noted.  Although 
a July 1965 report shows a complaint of pain in both ears, no 
findings or treatment are indicated.  And the report of his 
September 1966 separation examination indicates normal ears. 

Post-service medical records include a November 2001 report 
of private audiological testing, which indicates cerumen 
impaction and eustachian tube dysfunction, but does not 
reflect a perforated eardrum.

The veteran underwent a VA ear diseases examination in 
January 2007.  While the report of that examination does not 
show a perforated eardrum, it does indicate vertigo.  
However, the examiner did not provide an opinion as to 
whether this condition was the result of in-service 
aggravation of the veteran's perforated eardrum prior to 
service.  

Additionally, it does not appear that all relevant VA 
treatment records have been associated with the claims file.  
In accordance with a January 2006 Board Remand, the RO 
obtained the report of a July 2003 audiology consult at the 
Tampa VA Medical Center.  That report shows that the veteran 
was scheduled for an ENT appointment to rule out a possible 
cholesteotoma.  However, as no follow-up reports are of 
record, it is unclear whether the referenced ENT evaluation 
actually took place, and if so, what the results were.  
Further, at his July 2008 Video Conference hearing, the 
veteran reported ongoing treatment at the VA facility in 
Tampa.  While the veteran has submitted various VA treatment 
reports, it does not appear that the RO has made an attempt 
to obtain a complete collection of VA medical treatment 
records.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all VA medical 
treatment provided to the veteran since 
July 2003 at the Tampa VA facility for 
inclusion in the claims file.  If the 
veteran has received treatment at any 
other facility, he should notify the RO 
so that these records may be obtained.  
The Board is particularly interested in 
any ENT reports addressing the issue of 
a cholesteotoma which was originally 
raised at the July 2003 VA audiology 
consult.  

2.	Once the above development is 
completed, refer the file to an 
appropriate VA physician.  This person 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that any diagnosed ear condition, 
reflected in the record, including 
cholesteotoma and vertigo, is the 
result of in-service aggravation of the 
veteran's pre-existing perforated 
eardrum.    

If such determinations are not possible 
without resort to pure speculation, the 
examiner should so state.  A complete 
rationale should be provided for all 
opinions expressed.  If it is necessary 
to examine the veteran to obtain the 
requested opinions, that should be 
arranged.

3.	After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the requisite 
time period to respond.  Thereafter, 
the case should be returned to the 
Board, if in order.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




